MOUNIVONG V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-394-CR





BOON MOUNIVONG	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Appellant Boon Mounivong appeals from his conviction for aggravated assault with a deadly weapon.  The trial court imposed sentence on May 30, 2002, and appellant filed a motion for new trial on June 13, 2002.  Thus, in order to ensure a timely appeal, appellant needed to file his notice of appeal by August 28, 2002.  
See
 
Tex. R. App. P. 
26.2.  Appellant filed his notice of appeal on September 11, 2003, along with a motion for permission to file untimely notice of appeal.  Although appellant’s motion could be construed as a motion to extend time to file a late notice of appeal under rule 26.3, it does not comply with the requirements of rule 10.5
.  Tex. R. App. P. 
10.5(b)(2), 26.3.  Thus, we will not extend the deadline for filing the notice of appeal under rule 26.3. 

On September 30, 2003, this court informed appellant that it was concerned it lacked jurisdiction over the appeal and gave appellant the opportunity to show grounds for continuing the appeal.  
See id.
; 
Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Appellant did not respond.  Because appellant’s notice of appeal was untimely filed, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 
43.2(f); 
Olivo
, 918 S.W.2d at 522.



PER CURIAM





PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: November 6, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.